 Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 1 of 30                      PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                MOBILE DIVISION

 LOTTIE THOMPSON-GROVES                          )
 and BILLY GROVES                                )
 Plaintiffs,                                     )
                                                 )                 CIVIL ACTION NO.
 v.                                              )                     1:19-cv-961
                                                 )
 BIG LOTS STORES, INC.,                          )
 Defendant.                                      )

                                          COMPLAINT

                                   I.      INTRODUCTION

       Plaintiffs, Lottie Thompson-Groves and Billy Groves (hereinafter, “Plaintiffs” or “Mrs.

Thompson-Groves” and “Mr. Groves”), file this Title III, Americans with Disabilities Act

(hereinafter, “ADA”) action against Defendant, Big Lots Stores, Inc. (hereinafter, “Defendant” or

“Big Lots”), pursuant to 42 U.S.C. § 12181 et seq. In Count One of the Complaint, Plaintiffs seek

to enjoin Defendant to remove architectural barriers from Defendant’s facility. In Count Two of

the Complaint, Plaintiffs seek to enjoin Defendant to maintain policies, practices, and procedures

necessary to maintain Defendant’s facility free of architectural barriers both now and once the

architectural barriers are removed from Defendant’s facility. In Count Three of the Complaint,

Plaintiffs seek to enjoin Defendant’s use of Defendant’s facility to provide full and equal

enjoyment of Defendant’s facility to individuals with disabilities. Count Two of the Complaint

and Count Three of the Complaint seek independent relief in addition to the removal of

architectural barriers from Defendant’s facility. In Count Four of the Complaint, Plaintiffs seek to

enjoin Defendant’s failure to design and construct Defendant’s facility to ADA compliance.




                                                 1
 Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 2 of 30                        PageID #: 2



            II.       JURISDICTION, PARTIES, AND ARTICLE III STANDING

       1.         This action is for declaratory relief and injunctive relief, pursuant to 42 U.S.C. §

12181 et seq., Title III of the ADA and implementing regulations; therefore, this Court is vested

with original jurisdiction under 28 U.S.C. § 1331 and § 1343.

       2.         Venue is proper in this Court, the United States District Court for the Southern

District of Alabama, pursuant to Title 28, U.S.C. § 1391 and the Local Rules of the United States

District Court for the Southern District of Alabama.

       3.         The extent of Mrs. Thompson-Groves’ physical impairments limits her ability to

care for herself, perform manual tasks, walk, stand, lift, and bend, all of which are major life

activities pursuant to 42 U.S.C. § 12102(2)(A). Therefore, Mrs. Thompson-Groves is disabled

pursuant to the ADA, in that she suffers a physical impairment substantially limiting one or more

major life activities. 42 U.S.C. § 12102; see also, 28 C.F.R. § 36.104.

       4.         Mr. Groves has neuropathy, which substantially limits the use of his legs and feet,

creates back problems, and severely limits the use of his right hand. These medical problems limit

his ability to walk stand, lift, bend, work, perform manual tasks, all of which are major life

activities pursuant to 42 U.S.C. § 12102(2)(A). Therefore, Mr. Groves is disabled pursuant to the

ADA, in that he suffers a physical impairment substantially limiting one or more major life

activities. 42 U.S.C. § 12102; see also, 28 C.F.R. § 36.104.

       5.         Defendant is a limited liability company that is both registered to conduct business

and is conducting business within the State of Alabama sufficient to create both general and

specific in personam jurisdiction. Upon information and belief, Defendant owns and operates the

real property and improvements located at 8 Saraland Boulevard S., Saraland, Alabama 36571.

Defendant’s facility is a place of public accommodation pursuant to 42 U.S.C. § 12181(7)(B).



                                                   2
 Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 3 of 30                        PageID #: 3



       6.      All events giving rise to this lawsuit occurred in the Southern District of Alabama

and Defendant is a citizen thereof.

       7.      Plaintiffs live 3 miles from Defendant’s facility, so that they travel near Defendant’s

facility constantly. They have shopped at Defendant’s facility frequently in the past and intend to

continue to do so. Because of Defendant’s extremely close proximity to Plaintiffs’ home, Plaintiffs

intend to continue to shop at Defendant’s facility for the sheer convenience alone, plus to confirm

compliance with the ADA once the repairs are made and the ongoing practice issues begin to be

addressed. Defendant’s store has a variety of items Plaintiffs use. Mrs. Thompson-Groves and Mr.

Groves do not know the exact date of each and every return visit to Defendant’s facility because

they have not planned every shopping trip for the remainder of their lives; however, such specific

planning is not necessary to invoke the ADA. See, e.g., Parr v. L&L Drive Inn Facility, 96

F.Supp.2d 1065, 1079 (D. Haw. 2000); Segal v. Rickey’s Facility and Lounge, Inc., No. 11-61766-

cn (S.D. Fla. 2012) (“Specification as to date and time of return to this public accommodation is

impossible due to the nature of the event. Fast food patrons visit such facilities at the spur of the

moment.”). Nevertheless, Mrs. Thompson-Groves and Mr. Groves definitely intend to return to

Defendant’s facility.

       8.      Mrs. Thompson-Groves and Mr. Groves have been denied full and equal enjoyment

of Defendant’s facility on the basis of their disabilities because of the barriers described below in

paragraph eighteen (18) and throughout the Complaint.

       9.      Mrs. Thompson-Groves and Mr. Groves have Article III standing to pursue this

action because of the following: (1) Mrs. Thompson-Groves and Mr. Groves are disabled, pursuant

to the statutory and regulatory definition, (2) Defendant’s facility is a place of public

accommodation pursuant to the statutory and regulatory definition, (3) Mrs. Thompson-Groves



                                                 3
 Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 4 of 30                      PageID #: 4



and Mr. Groves have suffered a concrete and particularized injury by being denied access to

Defendant’s facility, and by Defendant’s denial of the use of the facility for Plaintiffs’ full and

equal enjoyment, as described throughout the Complaint, and (4) because of these injuries, there

exists a genuine threat of imminent future injury, as described in paragraph sixteen (16) below.

                                   III.   PLAINTIFFS’ CLAIMS

ADA, TITLE III

          10.   Congress enacted Title III of the ADA, 42 U.S.C. §12181 et seq. on or about July

26, 1990. Commercial enterprises were provided one and a half years from enactment of the statute

to implement the requirements. The effective date of Title III of the ADA was January 26, 1992.

42 U.S.C. § 12181; 20 C.F.R. § 36.508(A); see also, § 36.304.

          11.   Pursuant to 42 U.S.C. § 12181(7)(B) and 28 C.F.R. § 36.104, Defendant’s facility

is a place of public accommodation in that Defendant’s facility is a facility providing goods and

services to the public. Therefore, Defendant’s public accommodation is covered by the ADA and

must comply with the ADA.

                                       COUNT ONE
                            VIOLATION OF THE ADA, TITLE III
                                42 U.S.C. § 12182(b)(2)(A)(iv)
                                   Architectural Barriers

 Defendant’s Facility is Subject to the 2010 ADA Design Standards for the Portions of the
                           Facility Addressed in the Complaint.

          12.   Plaintiffs are informed and believe based on publicly available information that the

building in which Defendant’s facility is located at 8 Saraland Boulevard S., Saraland, Alabama

36571 was first constructed in 1986. There is no evidence of renovations thereafter in the public

record.




                                                 4
 Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 5 of 30                         PageID #: 5



       13.     The ADA was enacted requiring that facilities constructed prior to January 26, 1992

are considered existing facilities, such that those facilities must remove architectural barriers where

such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).

Plaintiffs’ Concrete and Particularized Standing to Pursue an Injunction

       14.     Defendant has discriminated, and continues to discriminate, against Plaintiffs, and

others who are similarly situated, by denying full and equal access to, and full and equal enjoyment

of the goods, services, facilities, privileges, advantages, and/or accommodations at Defendant’s

facility in derogation of 42 U.S.C. § 12101 et seq., and as prohibited by 42 U.S.C. § 12182 et seq.

       15.     Prior to the filing of this lawsuit, Plaintiffs were denied full and safe access to all

of the benefits, accommodations, and services offered to individuals without disabilities within

and about Defendant’s facility. Plaintiffs’ access was inhibited by each of the described

architectural barriers detailed in the Complaint, which remain at the facility in violation of the

ADA. Because of the foregoing, Plaintiffs have suffered an injury-in-fact in precisely the manner

and form that the ADA was enacted to guard against.

       16.     Mrs. Thompson-Groves and Mr. Groves have definite plans to return to

Defendant’s facility in the future, as described in paragraph seven (7) above. Mrs. Thompson-

Groves and Mr. Groves will return to Defendant’s facility within a month at the latest, not only to

enjoy the goods and services at Defendant’s facility, but also to see if Defendant has repaired the

architectural barriers and changed the policies, practices, and procedures. Mrs. Thompson-Groves

and Mr. Groves will continue to do so even when Defendant’s facility is repaired. The barriers are

not just created by construction issues; instead, many of the barriers are created by human activity,

from the way Defendant’s workers at the facility use the architectural elements of the facility. The

barriers created by human activity will need to be reviewed and maintained forever, to be sure



                                                  5
 Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 6 of 30                          PageID #: 6



Defendant’s management and workers continuously act in a manner that does not create barriers.

Absent remedial action by Defendant, Mrs. Thompson-Groves and Mr. Groves will continue to

encounter the architectural barriers, and the discriminatory policies, practices, and procedures

described herein, and as a result, be discriminated against by Defendant on the basis of their

disabilities. The Eleventh Circuit held in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th

Cir. 2013), when architectural barriers have not been remedied “. . . there is a 100% likelihood that

plaintiff . . . will suffer the alleged injury again when plaintiff returns to the store.” Due to the

definiteness of Mrs. Thompson-Groves’ and Mr. Groves’ plan to continue visiting Defendant’s

facility, there exists a genuine threat of imminent future injury. Mrs. Thompson-Groves’ and Mr.

Groves’ stated intent to return is plausible.

Architectural Barriers

        17.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the DOJ,

Office of the Attorney General, promulgated Federal Regulations to implement the requirements

of the ADA. 28 C.F.R. Part 36.

        18.      Mrs. Thompson-Groves and Mr. Groves have been from the parking lot to the

entrance; from the entrance to the toilet rooms; the toilet rooms themselves; from the entrance to

the sales and service counters; throughout circulation paths and accessible routes, and service

areas, paths of travel, and in particular but not limited to, all of which is more specifically described

below. Moreover, Defendant’s facility located at 8 Saraland Boulevard S., Saraland, Alabama

36571, violates the ADA in the parking lot, toilet rooms, sales and service counters, and in

particular but not limited to:

        (1) Defendant provides a parking area with parking spaces that have routes connecting the

              parking spaces to the entrance of the facility for able-bodied individuals, but fails to



                                                   6
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 7 of 30                   PageID #: 7



       provide the same level of access by providing an ADA accessible route from accessible

       car parking spaces to an accessible entrance for non-able-bodied individuals, which

       segregates and relegates individuals with disabilities to inferior benefits of the goods

       and services provided at Defendant’s place of public accommodation, which includes

       but is not limited to, the following failures of Defendant:

          a. Defendant fails to maintain the parking area and an associated accessible route

              in conformance with the ADA Standards for Accessible Design in all the ways

              that are required to be accessible to disabled individuals, which includes but is

              not limited to, parking spaces failing to be located on an accessible route to the

              entrance, which has the discriminatory effect of rendering the parking spaces

              and associated elements as unusable by disabled individuals;

          b. The parking area fails to maintain the required amount of accessible parking

              spaces, including associated accessible access aisles, in operable condition by

              conforming with the ADA Standards for Accessible Design so that the level

              parking spaces measure 96 inches wide minimum with adjoining compliant

              access aisles that measure 60 inches wide minimum and connect to an

              accessible route to an accessible entrance of the facility;

          c. The parking area fails to maintain the required amount of accessible parking

              spaces, including associated accessible access aisles, in operable condition by

              conforming with the ADA Standards for Accessible Design so that the

              accessible parking spaces adjacent accessible access aisles extend the full

              length of the accessible parking spaces and are marked so as to discourage




                                             7
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 8 of 30                   PageID #: 8



                parking in the accessible access aisles, which renders the accessible access

                aisles unusable by the disabled;

            d. The parking area fails to maintain the required amount of accessible parking

                spaces, including adjoining accessible access aisles, in operable condition by

                conforming with the ADA Standards for Accessible Design so that the

                accessible parking spaces adjacent accessible access aisles do not overlap the

                vehicular way;

            e. The parking area fails to maintain the required amount of accessible parking

                spaces, including adjoining accessible access aisles, in operable condition by

                conforming with the ADA Standards for Accessible Design so that the

                accessible parking spaces and adjacent accessible access aisles are designed or

                otherwise maintained in a way so that when cars and vans, when parked, cannot

                obstruct the required clear width of adjacent accessible routes and render the

                accessible parking spaces as unusable by the disabled;

     (2) Defendant provides a parking area with parking spaces that have routes connecting the

        parking spaces to the entrance of the facility for able-bodied individuals, but fails to

        provide the same level of access by providing an ADA accessible route from accessible

        van parking spaces to an accessible entrance for non-able-bodied individuals, which

        segregates and relegates individuals with disabilities to inferior benefits of the goods

        and services provided at Defendant’s place of public accommodation, which includes

        but is not limited to, the following failures of Defendant:

            a. Defendant fails to maintain the parking area and associated accessible route in

                conformance with the ADA Standards for Accessible Design in all the ways



                                              8
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 9 of 30                 PageID #: 9



             that are required to be accessible to disabled individuals, which includes but is

             not limited to, accessible van parking spaces failing to be located on an

             accessible route to an accessible entrance, which has the discriminatory effect

             of rendering the parking spaces and associated elements as unusable by disabled

             individuals;

          b. The parking area fails to maintain the required amount of accessible van

             accessible parking spaces, including accessible associated access aisles, in

             operable condition by conforming with the ADA Standards for Accessible

             Design so that the accessible van parking space measures 132 inches wide

             minimum with adjoining compliant access aisles that measure 60 inches wide

             minimum, or alternatively a 96 inch wide space with an adjoining 96 inch wide

             access aisle, and connects to an adjoining accessible route to an accessible

             entrance of the facility;

          c. The parking area fails to maintain the required amount of accessible van parking

             spaces, including associated access aisles, in operable condition by conforming

             with the ADA Standards for Accessible Design so that the accessible van

             parking spaces adjacent access aisles extend the full length of the accessible

             parking spaces and are marked so as to discourage parking in the access aisles,

             which renders the aisles unusable by the disabled;

          d. The parking area fails to maintain the required amount of accessible van parking

             spaces, including adjoining access aisles, in operable condition by conforming

             with the ADA Standards for Accessible Design so that the parking spaces

             adjacent access aisles do not overlap the vehicular way;



                                           9
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 10 of 30                   PageID #: 10



             e. The parking area fails to maintain the required amount of accessible van parking

                 spaces, including adjoining accessible access aisles, in operable condition by

                 conforming with the ADA Standards for Accessible Design so that the

                 accessible parking spaces are identified with accessibility signage, including

                 the international symbol of accessibility that is mounted 60 inches minimum

                 above the finished floor or ground surface measured to the bottom of the sign;

             f. The parking area fails to maintain the required amount of accessible van parking

                 spaces, including accessible adjoining access aisles, in operable condition by

                 conforming with the ADA Standards for Accessible Design so that the

                 accessible parking spaces and accessible adjacent access aisles are designed or

                 otherwise maintained in a way so that when cars and vans, when parked, cannot

                 obstruct the required clear width of adjacent accessible routes and render the

                 accessible parking spaces as unusable by the disabled;

      (3) Defendant provides a sales and service counter for able-bodied individuals to transact

         business and otherwise receive services that are provided at the counter but fails to

         afford non-able-bodied individuals the same opportunity to participate in, or benefit

         from, a good, service, facility, privilege, advantage, or accommodation that is equal to

         the experience afforded to individuals without disabilities, which includes but is not

         limited to the following failures of Defendant:

             a. The sales and service counter is not maintained in conformance with the ADA

                 Standards for Accessible Design in all the ways that are required to be readily

                 accessible to and usable by disabled individuals, which has the discriminatory




                                             10
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 11 of 30                 PageID #: 11



              effect of rendering the counter, associated elements, and services offered at the

              counter as unusable by disabled individuals;

           b. The sales and service counter is not maintained in operable condition by

              conforming with the ADA Standards for Accessible Design so that the

              accessible counter and associated elements are located adjacent to a walking

              surface complying with 403;

           c. The sales and service counter is not maintained in operable condition by

              conforming with the ADA Standards for Accessible Design so that a portion of

              the counter surface that is 36 inches long minimum and 36 inches high

              maximum above the finish floor is readily usable by disabled individuals, which

              includes maintaining a clear floor or ground space complying with 305

              positioned for either a parallel approach adjacent to the 36 inch minimum length

              of counter, or alternatively, a portion of the counter surface that is 30 inches

              long minimum and 36 inches high maximum with knee and toe space

              complying with 306 provided under the counter and a clear floor or ground

              space complying with 305 positioned for a forward approach to the counter;

           d. The sales and service counter is not maintained in operable condition with the

              ADA Standards for Accessible Design in all the ways that are required to be

              readily accessible to and usable by disabled individuals, which includes but is

              not limited to, maintaining the clear counter surface free of obstructions or any

              other clutter that could have the discriminatory effect of rendering the counter

              and associated benefits and services as unusable by the disabled;




                                            11
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 12 of 30                     PageID #: 12



             e. The sales and service counter is not maintained in operable condition with the

                 ADA Standards for Accessible Design so that the accessible counter extends

                 the same depth as the non-accessible portion of the counter;

             f. The sales and service counter is not maintained in operable condition with the

                 ADA Standards for Accessible Design so that a credit card payment terminal is

                 positioned or otherwise maintained in an independently usable location at the

                 accessible counters, which has the discriminatory effect in practice of affording

                 disabled individuals an unequal opportunity to independently transact business

                 in the same manner as non-disabled individuals.

      (4) Defendant provides a toilet room for able-bodied individuals, but fails to afford non-

         able-bodied individuals the same opportunity to participate in, or benefit from, a good,

         service, facility, privilege, advantage, or accommodation that is equal to the experience

         afforded to individuals without disabilities, which includes but is not limited to, the

         following failures of Defendant:

             a. The unisex accessibility signage fails to be located along the latch side of the

                 toilet room door;

             b. The toilet paper dispenser fails to be properly maintained in conformance with

                 the ADA Standards for Accessible Design so that the dispenser is located 7-9

                 inches from the front of the water closet;

             c. The rear wall grab bar fails to conform to the ADA Standards for Accessible

                 Design in all the ways that it is required to be readily accessible to and usable

                 by disabled individuals which includes but is not limited to maintaining a 36

                 inch long grab bar installed so that it is located 12 inches on the closed side of



                                              12
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 13 of 30                         PageID #: 13



                   the toilet room and 24 inches on the transfer side and mounted so that the top

                   gripping surface measures 33-36 inches above the finished floor;

               d. The centerline of the water closet fails to be 16 inches (405 mm) minimum to

                   18 inches (455 mm) maximum from the side wall or partition;

               e. The toilet room door does not provide the proper maneuvering clearance to exit

                   the toilet room.

       19.     To date, the barriers to access and other violations of the ADA still exist and have

not been remedied or altered in such a way as to effectuate compliance with the provisions of the

ADA.

       20.     Mrs. Thompson-Groves and Mr. Groves have been obligated to retain the

undersigned counsel for the filing and prosecution of this action. Plaintiffs are entitled to have their

reasonable attorneys’ fees, costs, and expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

       21.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiffs’ injunctive relief, including an Order to alter the discriminating facility to make it

accessible to individuals with disabilities to the extent required by the ADA, and closing the facility

until the requisite modifications are completed, and to further order Defendant to modify the

policies, practices, and procedures, to provide equal use of Defendant’s facility, services, and

benefits to disabled individuals.




                                                  13
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 14 of 30                         PageID #: 14



                                         COUNT TWO
                            VIOLATION OF THE ADA, TITLE III
                                  42 U.S.C. § 12182(b)(2)(A)(ii)
                  Policies, Practices, and Procedures Denying Equal Benefits

    ADA, Title III Prohibits Other Discrimination in Addition to Architectural Barriers

       22.     Plaintiffs incorporate paragraphs 1-21 above.

       23.     The ADA, Title III provides a private right of action for “any person who is being

subjected to discrimination on the basis of disability in violation of” Title III. 42 U.S.C. §

12182(a)(1).

       24.     The ADA, Title III specifically makes it unlawful to provide individuals with

disabilities with an unequal benefit, and to relegate individuals with disabilities to a different or

separate benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii) - (iii); 28 C.F.R. § 36.202(b) - (c). In other words,

the disabled must receive equal benefits as the nondisabled. Further, 28 C.F.R. § 302(b) requires

that goods, services, and accommodations be provided to individuals with disabilities in “the most

integrated setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly, the

Preamble in addition to recognizing that persons who use wheelchairs and mobility aids have been

forced to sit apart from family and friends, also recognizes that persons who use wheelchairs and

mobility aids historically have been provided “segregated accommodations” compared to non-

disabled individuals; thus, relegating persons who use wheelchairs “to the status of second-class

citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion of § 36.308, § 36.203).

       25.     Congress enacted the ADA in light of its findings that “individuals with disabilities

continually encounter various forms of discrimination, including outright intentional exclusion,

the discriminatory effects of architectural, transportation, and communication barriers,

overprotective rules and policies, failure to make modifications to existing facilities and practices,




                                                  14
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 15 of 30                      PageID #: 15



exclusionary qualification standards and criteria, segregation, and relegation to lesser services,

programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C. § 12101(a)(5).

       26.     To address this broad range of discrimination in the context of public

accommodations, Congress enacted ADA, Title III, which provides in part: “No individual shall

be discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. 12182.

       27.     By the clear text, ADA, Title III requires a public accommodation to provide

individuals with disabilities more than simple physical access. Removal of architectural barriers

as required by Count One of this Complaint is but one component of compliance with ADA, Title

III. Congress recognized that “individuals with disabilities continually encounter various forms of

discrimination” including not only barriers to physical access, but also other forms of exclusion

and relegation to lesser services, programs, activities, benefits, jobs, or other opportunities. 42

U.S.C. 12101(a)(5); see also, H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack

of physical access to facilities” was only one of several “major areas of discrimination that need

to be addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient

to only make facilities accessible and usable; this title prohibits, as well, discrimination in the

provision of programs and activities conducted by the public accommodation.”).

       28.     For that reason, the ADA applies not only to barriers to physical access to places

of public accommodation, but also to any policy, practice, or procedure that operates to deprive or

diminish disabled individuals’ full and equal enjoyment of the privileges and services offered by

the public accommodation to the public. 42 U.S.C. § 12182. Thus, a public accommodation may



                                                15
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 16 of 30                        PageID #: 16



not have a policy, practice, or procedure that excludes individuals with disabilities from services.

42 U.S.C. § 12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon v. Valleycrest Prod., Ltd.,

294 F.3d 1279, (11th Cir. 2002) that:

               A reading of the plain and unambiguous statutory language at issue
               reveals that the definition of discrimination provided in Title III
               covers both tangible barriers (emphasis added), that is, physical and
               architectural barriers that would prevent a disabled person from
               entering an accommodation's facilities and accessing its goods,
               services and privileges, see 42 U.S.C. § 12182(b)(2)(A)(iv), and
               intangible barriers (emphasis added), such as eligibility
               requirements and screening rules or discriminatory policies and
               procedures that restrict a disabled person's ability to enjoy the
               Defendants entity's goods, services and privileges.

Defendant’s Failed Practices and Lack of Policies are Discriminatory

       29.     Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

               [A] failure to make reasonable modifications in policies, practices,
               or procedures, when such modifications are necessary to afford such
               goods, services, facilities, privileges, advantages, or
               accommodations to individuals with disabilities, unless the entity
               can demonstrate that making such modifications would
               fundamentally alter the nature of such goods, services, facilities,
               privileges, advantages, or accommodations.

       30.     Accordingly, a place of public accommodation must modify a policy or practice

that has the consequence of, or tends to deny, access to goods or services to the disabled. Similarly,

a place of public accommodation must not have a policy or practice that “has a discriminatory

effect in practice” of preventing disabled individuals from realizing the full and equal enjoyment

of the goods and services the public accommodation offers to potential customers. Nat’l Fed’n of

the Blind v. Scribd Inc., 97 F.Supp.3d 565 (D. Vt. 2015).

       31.     As detailed below, Defendant has failed to make reasonable modifications in the

policies, practices, and procedures that are necessary to afford the goods, services, facilities,

privileges, advantages, or accommodations to individuals with restricted mobility. By failing to

                                                 16
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 17 of 30                      PageID #: 17



take such efforts that may be necessary to ensure that no individual with a disability is excluded,

Defendant denied services, segregated, or otherwise treated Plaintiffs differently than individuals

who are not disabled. Pursuant to 42 U.S.C. § 12182(b)(2)(A), Defendant has discriminated against

Mrs. Thompson-Groves and Mr. Groves. Defendant will continue that discrimination forever until

enjoined as Plaintiffs request. The discrimination is described more particularly in the following

paragraphs.

       32.     Defendant either has no policies, practices, and procedures to remove architectural

barriers or else does not abide by them. The rampant architectural barriers previously identified in

Count One establish that Defendant has failed to create, adopt, and/or implement ADA, Title III

compliance policies, practices, and procedures as to architectural barriers.

       33.     Defendant’s use of Defendant’s facility, and the practices at Defendant’s facility

located at 8 Saraland Boulevard S., Saraland, Alabama 36571, creates barriers, and in doing so,

denies Plaintiffs the full and equal enjoyment of Defendant’s facility. Those practices include:

               a. Defendant makes the parking area inaccessible for use by the disabled by failing

                   to provide ADA accessible parking with connecting accessible routes to the

                   facility from the parking lot, which means that Plaintiffs are forced to depend

                   on assistance from a third party to get into Defendant’s facility, whereas the

                   non-disabled conveniently access Defendant’s facility without the need of third

                   party assistance;

               b. Defendant makes the sales and service counter inaccessible;

               c. Defendant makes the toilet rooms inaccessible for use by the disabled by failing

                   to maintain any ADA accessible elements within the toilet rooms so that

                   Plaintiffs are afforded the opportunity to independently use the toilet rooms, or



                                                17
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 18 of 30                         PageID #: 18



                   clean up, or move into and throughout the toilet rooms, whereas non-disabled

                   individuals are able to independently use the toilet rooms;

               d. Defendant fails to provide a place for the disabled to enjoy the goods and

                   services like able-bodied people can;

               e. Defendant’s policies, practices, and procedures are conducted without regard to

                   disabled individuals.

       34.     As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant has no policies, practices, or procedures, or else has failed to

implement them, to ensure that any removal of architectural barriers is permanent. 42 U.S.C. §

12182(b)(2)(a)(iv) and (v).

       35.     As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant’s existing practice is both in effect and/or explicitly to

remediate ADA, Title III architectural barriers only upon demand by the disabled.

       36.     As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant has no policies, practices, and procedures or else Defendant

failed to create, implement, and maintain policies and procedures to ensure individuals with

disabilities are able to have the same experience at Defendant’s facility as individuals without

disabilities, 42 U.S.C. § 12182(b)(1)(A), and in particular the opportunity to have full and equal

access to all of the goods, services, privileges, advantages, or accommodations of Defendant’s

facility, as described above in detail.

       37.     As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant has failed to create, implement, and maintain a policy of

complying with ADA building and design standards and regulations.



                                                  18
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 19 of 30                     PageID #: 19



       38.     To date, Defendant’s discriminating policies, practices, and/or procedures have not

been reasonably modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.

       39.     A reasonable modification in the policies, practices, and procedures described

above will not fundamentally alter the nature of such goods, services, facilities, privileges,

advantages, and accommodations. Plaintiffs hereby demand that Defendant both create and adopt

a corporate practice and policy that Defendant (1) will fully comply with Title III of the ADA, and

all implementing regulations so that architectural barriers identified above are permanently

removed from Defendant’s facility consistent with the ADA; (2) Defendant will provide the

disabled, including those with mobility limitations full and equal use and enjoyment of

Defendant’s facility; and (3) Defendant will modify the practice of making ADA, Title III

architectural barrier remediations only upon demand by the disabled.

       40.     As pled above, Defendant owns and operates the real property and improvements

in which the public accommodation is located at 8 Saraland Boulevard S, Saraland, Alabama

36571; therefore, pursuant to 42 U.S.C. § 12182, is responsible for creating, implementing, and

maintaining policies, practices, and procedures, as alleged above.

       41.     The ADA is over twenty-five (25) years old. Defendant knows Defendant must

comply with the ADA, Title III. The ADA, Title III requires modifications in policies, practices,

and procedures to comply with the ADA, as pled above in the statute. 42 U.S.C. §

12182(b)(2)(A)(ii).

       42.     By this Complaint, Plaintiffs provide sufficient notice of their demands for an

alteration in Defendant’s policies, practices, and procedures.




                                                19
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 20 of 30                          PageID #: 20



       43.     Plaintiffs have been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiffs are entitled to have their reasonable attorneys’ fees, costs, and

expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

       44.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

policies, practices, and procedures.

                                        COUNT THREE
                             VIOLATION OF THE ADA, TITLE III
                              Denial of Full and Equal Enjoyment

       45.     Plaintiffs incorporate paragraphs 1-44 above.

       46.     42 U.S.C. § 12182(a) provides:

               No individual shall be discriminated against on the basis of disability
               in the full and equal enjoyment of the goods, services, facilities,
               privileges, advantages, or accommodations of any place of public
               accommodation by any person who owns, leases (or leases to), or
               operates a place of public accommodation.

       47.     Congress enacted the ADA upon finding, among other things, that “society has

tended to isolate and segregate individuals with disabilities” and that such forms for discrimination

continue to be a “serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2).

       48.     Congress also found that: “individuals with disabilities continually encounter

various forms of discrimination, including outright intentional exclusion, the discriminatory

effects of architectural, transportation, and communication barriers, overprotective rules and

policies, failure to make modifications to existing facilities and practices, exclusionary

qualification standards and criteria, segregation, and relegation to lesser services, programs,

activities, benefits, jobs, or other opportunities,” 42 U.S.C. § 12101(a)(5); “the nation’s proper

goals regarding individuals with disabilities are to assure equality of opportunity, full participation,

independent living, and economic self-sufficiency for such individuals;” 42 U.S.C. § 12101(a)(7).



                                                  20
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 21 of 30                          PageID #: 21



Congress even found that: “the continuing existence of unfair and unnecessary discrimination and

prejudice denies people with disabilities the opportunity to compete on an equal basis and to pursue

those opportunities for which our free society is justifiably famous, and costs the United States

billions of dollars in unnecessary expenses resulting from dependency and nonproductivity.” 42

U.S.C. § 12101(a)(8).

         49.    In response to these findings, Congress explicitly stated that the purpose of the

ADA is to provide “a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities” and “clear, strong, consistent, enforceable

standards addressed discrimination against individuals with disabilities.” 42 U.S.C. § 12101(b)(1)

- (2).

         50.    The ADA provides, inter alia, that it is discriminatory to subject an individual or

class of individuals on the basis of a disability “to a denial of the opportunity of the individual or

class to participate in or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity.” 42 U.S.C. § 12182(a)(i).

         51.    The ADA further provides that it is discriminatory “to afford an individual or class

of individuals, on the basis of a disability . . . with the opportunity to participate in or benefit from

a good, service, facility, privilege, advantage, or accommodation that is not equal to that afforded

to other individuals.” 42 U.S.C. § 12182(a)(ii).

         52.    Congress enacted the ADA in light of its findings that “individuals with disabilities

continually encounter various forms of discrimination, including outright intentional exclusion,

the discriminatory effects of architectural, transportation, and communication barriers,

overprotective rules and policies, failure to make modifications to existing facilities and practices,

exclusionary qualification standards and criteria, segregation, and relegation to lesser services,



                                                   21
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 22 of 30                      PageID #: 22



programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5). Defendant’s

acts and omissions alleged herein are in violation of the ADA, 42 U.S.C. §§ 12101, et seq., and

the regulations promulgated thereunder.

       53.     To address this broad range of discrimination in the context of public

accommodations, Congress enacted Title III, which by the clear text, requires a public

accommodation to provide individuals with disabilities more than simple physical access.

Congress recognized that “individuals with disabilities continually encounter various forms of

discrimination” including not only barriers to physical access, but also other forms of exclusion

and relegation to lesser services, programs, activities, benefits, jobs, or other opportunities. 42

U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack

of physical access to facilities” was only one of several “major areas of discrimination that need

to be addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient

to only make facilities accessible and usable; this title prohibits, as well, discrimination in the

provision of programs and activities conducted by the public accommodation.”).

       54.     For that reason, the ADA applies not only to barriers to physical access to business

locations, but also to any policy, practice, or procedure that operates to deprive or diminish

disabled individuals’ full and equal enjoyment of the privileges and services offered by the public

accommodation to the public. 42 U.S.C. 12182. Thus, a public accommodation may not have a

policy, practice or procedure that excludes individuals with disabilities from services. 42 U.S.C. §

12182(b)(1)(A)(i).

       55.     The keystone for this analysis is Defendant must start by considering how the

facility is used by non-disabled guests and then take reasonable steps to provide disabled guests

with a like experience. Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128–29, 125 S.Ct.



                                                22
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 23 of 30                        PageID #: 23



2169, 162 L.Ed.2d 97 (2005); see also, Baughman v. Walt Disney World Company, 685 F.3d

1131, 1135 (9th Cir. 2012).

       56.     Plaintiffs were denied full and equal access to Defendant’s public accommodation.

Plaintiffs specifically and definitely want to return to Defendant’s public accommodation. More

specifically, Plaintiffs want to be afforded the same level of service that is offered to non-disabled

individuals, which Defendant has failed to provide to them as follows: Defendant failed to provide

an accessible parking area and accessible route for disabled individuals, which means Plaintiffs

cannot park, cannot independently get out of the car and onto a wheelchair, cannot independently

travel from the parking area into the public accommodation, cannot determine if there is a usable

parking space, and must determine by trial and error how he is to park and move into the public

accommodation; Defendant failed to provide an accessible sales and service counter; Defendant

failed to provide an accessible toilet room for disabled individuals, which means that, unlike the

able-bodied, the disabled are challenged or denied the opportunity to independently use the toilet

room, clean up after using the toilet room, move throughout the toilet room, and prohibited from

using all other elements of the toilet room; Defendant’s continued failure to maintain ADA

accessibility as an integral part of the highest possible experience that non-disabled individuals get

to independently enjoy has segregated or otherwise treated Plaintiffs and others similarly situated

differently, in that, Defendant’s public accommodation makes Plaintiffs dependent on family or

an independent third party, which is not the same experience that Defendant affords to non-

disabled individuals and all the foregoing failures by Defendant inhibited Plaintiffs from having

the same experience that non-disabled individuals have when at Defendant’s public

accommodation.




                                                 23
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 24 of 30                      PageID #: 24



       57.     In the Preamble to Title III, the DOJ recognized that mobility impaired persons

including persons in wheelchairs should have the same opportunities to enjoy the goods and

services and other similar events of public accommodation with their families and friends, just as

non-disabled individuals do. The DOJ further recognized that providing segregated

accommodations and services relegates persons with disabilities to the status of second-class

citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

       58.     The ADA specifically makes it unlawful to provide individuals with disabilities

with an unequal benefit, and to relegate individuals with disabilities to a “different or separate”

benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii) - (iii); 28 C.F.R. § 36.202(b)-(c). Further, 28 C.F.R. §

302(b) requires that goods, services, and accommodations be provided to individuals with

disabilities in “the most integrated setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. §

36.203(a). Similarly, the Preamble in addition to recognizing that persons who use wheelchairs

have been forced to sit apart from family and friends, also recognizes that persons who use

wheelchairs historically have been provided inferior seating and segregated accommodations

compared to non-disabled individuals; thus, relegating persons who use wheelchairs “to the status

of second-class citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion of

§§ 36.308, 36.203).

       59.     Thus, Defendant’s use of the accessible features constitutes statutory discrimination

in violation of the ADA, because Defendant has segregated and separated the disabled individuals

from the non-disabled individuals. “The goal is to eradicate the invisibility of the handicapped.

Separate-but-equal services do not accomplish this central goal and should be rejected.” H.R. Rep.

No. 101-485(III), at 50, 1990 U.S.C.C.A.N at 473. The ADA provides a broad mandate to

“eliminate discrimination against disabled individuals, and to integrate those individuals into the



                                                24
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 25 of 30                         PageID #: 25



economic and social mainstream of American life.” PGA Tour, Inc. v. Martin, 532 U.S. 661, 675;

121 S.Ct. 1879, 149 L.Ed.2d 904 (2001) (quoting H.R.Rep. No. 101-485, pt. 2, p.50 (1990),

reprinted in 1990 U.S.C.C.A.N. 303, 332).

       60.      Defendant discriminated against Plaintiffs by denying Plaintiffs “full and equal

enjoyment” and use of the goods, services, facilities, privileges and accommodations of

Defendant’s facility during each visit. Each incident of deterrence denied Plaintiffs an equal

“opportunity to participate in or benefit from the goods, services, facility, privilege, advantage, or

accommodations” of Defendant’s public accommodation.

       61.      Defendant’s conduct and Defendant’s unequal treatment to Plaintiffs constitutes

continuous violations of the ADA and absent a Court ordered injunction from doing so, Defendant

will continue to treat Plaintiffs and others similarly situated unequally.

       62.      Defendant’s failure to maintain the accessible features that are required to be

readily accessible to and usable by individuals with disabilities constitutes continuous

discrimination and absent a Court ordered injunction, Defendant will continue to not maintain the

required accessible features at Defendant’s facility. 28 C.F.R.§ 36.211(a).

       63.      Plaintiffs have been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiffs are entitled to have their reasonable attorneys’ fees, costs, and

expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

       64.      Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal acts

of Defendant.




                                                  25
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 26 of 30                         PageID #: 26



                                     COUNT FOUR
                          VIOLATION OF THE ADA, TITLE III
                                  42 U.S.C. § 12183(a)(1)
         Failure to Design and Construct Defendant’s Facility for ADA Compliance

       65.     Plaintiffs incorporate paragraphs 1-64 above.

       66.     42 U.S.C. § 12183(a)(1) provides:

               [Discrimination includes] a failure to design and construct facilities
               for first occupancy later than 30 months after July 26, 1990, that are
               readily accessible to and usable by individuals with disabilities,
               except where an entity can demonstrate that it is structurally
               impracticable to meet the requirements of such subsection in
               accordance with standards set forth or incorporated by reference in
               regulations issued under this subchapter.
       67.     Congress passed the ADA in part because “historically, society has tended to isolate

and segregate individuals with disabilities, and such forms of discrimination . . . continue to be a

serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2). Congress found that this

discrimination included “segregation and relegation to lesser services, programs, activities,

benefits, jobs, or other opportunities.” Id. at § 12101(a)(5). In the Preamble to Title III, the DOJ

recognized that persons in wheelchairs should have the same opportunities to enjoy the goods and

services and other similar events of a public accommodation with their families and friends, just

as other non-disabled individuals do. The DOJ further recognized that providing segregated

accommodations and services relegates persons with disabilities to the status of second-class

citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

       68.     To eliminate such segregation, Congress enacted the requirement that facilities be

“readily accessible to and usable by individuals with disabilities.” This requirement is intended to

enable persons with disabilities “to get to, enter and use a facility.” H.R. Rep. No. 101- 485(III),

at 499-500 (1990). This requirement requires “a high degree of convenient accessibility,” id., as

well as access to the same services that are provided to members of the general public. “For new
                                                26
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 27 of 30                         PageID #: 27



construction and alterations, the purpose is to ensure that the service offered to persons with

disabilities is equal to the service offered to others.” Id.

        69.     As the legislative history makes clear, the ADA is geared to the future with the goal

being that, over time, access will be the rule rather than the exception. Thus, the ADA only requires

modest expenditures to provide access in existing facilities, while requiring all new construction

to be accessible. H.R. Rep. 485, Part 3, 101st Cong., 2d Sess. 63 (1990).

        70.     To realize the goal of a fully accessible future, Congress required that all newly

constructed facilities be designed and constructed according to architectural standards set by the

Attorney General. 42 U.S.C. §§ 12183(a), 12186(b). Those Standards for Accessible Design are

incorporated into the DOJ’s regulations implementing Title III of the ADA, 28 C.F.R. Part 36,

Appendix.

        71.     The Standards set architectural requirements for newly constructed buildings that

apply to all areas of the facility, from parking areas, interior walkways and entrances, common

areas, seating, toilet rooms, and sales/service areas.

        72.     Defendant owns and operates the real property and improvements in which

Defendant’s facility is located and is directly involved in the designing and/or construction of the

public accommodation in this litigation.

        73.     To date, Defendant’s discriminating actions continue.

        74.     Plaintiffs have been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiffs are entitled to have their reasonable attorneys’ fees, costs, and

expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

        75.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

actions by Defendant.



                                                   27
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 28 of 30                       PageID #: 28



       WHEREFORE, premises considered, Plaintiffs demand judgment against Defendant on

Counts One through Four and request the following injunctive relief and declaratory relief:

       1.    That the Court declare that the property and business operated by Defendant as well

             as all Defendant’s illegal actions described herein violate the ADA, as more

             particularly described above;

       2.    That the Court enter an Order enjoining Defendant to alter Defendant’s facility to

             make Defendant’s facility accessible to the full extent required by Title III of

             the ADA, to comply with 42 U.S.C. § 12182(b)(2)(A)(iv) and implementing

             regulations, as stated in Count One;

       3.    That the Court enter an Order, in accordance with Count Two, directing Defendant

             to modify the policies, practices, and procedures both to remedy the numerous

             ADA violations outlined above, in violation of 42 U.S.C. § 12182(b)(2)(A)(ii), and

             to permanently enjoin Defendant to make Defendant’s business practices consistent

             with ADA, Title III in the future;

       4.    That the Court enter an Order directing Defendant to provide Plaintiffs full and

             equal access both to the experience and to the use of Defendant’s public

             accommodation, and further Order Defendant to maintain the required accessible

             features at the public accommodation so that Plaintiffs, and others similarly

             situated, are offered the experience that is offered to non-disabled individuals, as

             stated in Count Three;

       5.    That the Court enter an Order directing Defendant to evaluate and neutralize

             Defendant’s policies, practices, and procedures towards individuals with disabilities

             for such reasonable time so as to allow Defendant to undertake and complete

             corrective procedures;

                                                  28
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 29 of 30   PageID #: 29
Case 1:19-cv-00961-WS-B Document 1 Filed 11/12/19 Page 30 of 30   PageID #: 30
